ORDER

This matter came before the Court, sitting en banc, on Land’s petition for reinstatement to the practice of law. Land was suspended by this Court from the practice of law for one year. Mississippi Bar v. Land, 653 So.2d 899 (Miss.1994). He petitioned for reinstatement on December 22,1995. The Mississippi Bar responded and neither opposed or supported Land’s petition.
Having carefully and fully considered his petition and the Bar’s response, the Court finds that Land should be reinstated to the practice of law in Mississippi. He has voluntarily taken the Multi-State Professional Responsibility Exam and achieved a passing score.
THEREFORE, IT IS ORDERED that Land shall be reinstated to the practice of law in Mississippi effective upon the entry of this order.
SO ORDERED, this the 23rd day of October, 1996.
/s/ James W. Smith JAMES W. SMITH, Justice FOR THE COURT
DAN LEE, C.J., PRATHER and SULLIVAN, P.JJ., and PITTMAN, BANKS, JAMES L. ROBERTS, Jr. and MILLS, JJ., concur.
MeRAE, J., dissents with separate opinion.